DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant has argued that Grant would not function for its intended purpose if grommets were inserted into its existing holes and there would be no motivation to add additional apertures as it would render the existing attachment points useless to which the Examiner disagrees. The proposed modification did not discuss using the existing holes in Grant as fastening points and as such they would continue to serve their initial function. Likewise the proposed modification would replace the existing fastening projections with grommet filled apertures and as they are being replaced the argument that the original fastening structures would be rendered useless is not applicable. 
	In terms of motivation, the modification was provided with the motivation that utilizing a grommet fastening system would permit installation of the liner without requiring precise alignment. It was also noted that by utilizing grommets fastening holes would not need to be formed in the liner which could tear and ruin the liner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "approximately 8 inches" in claim 12 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant has defined the term “approximately” in Para. 0024 as:
As used herein, the terms "about" or "approximately" apply to all numeric values, whether or not explicitly indicated. These terms generally refer to a range of numbers that one of skill in the art would consider equivalent to the recited values (i.e., having the same function or result). In many instances these terms may include numbers that are rounded to the nearest significant figure.
This fails to establish definiteness for the term “approximately” as it states the term is being applied to all values and that it generally refers to a range of numbers which one of ordinary skill would consider equivalent to the recited values. If the term “generally” refers to a described range then it can also refer to other values or ranges not discussed/disclosed. The language “may include numbers that are rounded to the nearest significant figure” makes the purpose of the term “approximately” in the limitation “approximately 8 inches” unclear as the interpreted limitation would then simply be 8 inches. However as the definition states that it “may” include numbers that are rounded to the nearest significant figure it is not clear if this portion of the definition would even be applicable.
In Applicant’s disclosure a proposed height of a bedpan housing is described as 3-9 inches (Para. 0038). In the claims the height of the bedpan is currently limited to “approximately 8 inches” however Applicant does not state a reason/function for this lower limitation which .  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,383,712 (Grant) in view of US 2008/0257889 (Kovacevich) and US 4,633,536 (Tribble-DuBose).
	Regarding claim 1, Grant discloses a bedpan assembly wit liner attachments comprising:
	a portable bedpan housing (10) having a sidewall with an inner surface and a bottom wall surrounded by the sidewall, the inner surface of the sidewall and bottom wall defining an enclosed housing interior cavity (Fig. 1) and the sidewall having a front end, a rear end, opposing sides and defining a plurality of attachment points (14) disposed on the perimeter of the sidewall;

    PNG
    media_image1.png
    353
    521
    media_image1.png
    Greyscale

	a flexible liner (Fig. 3) selectively removably coupled to the bedpan housing through a retained configuration, the liner having a liner bottom surface (21) and a liner sidewall, the liner bottom surface and liner sidewall disposed within the enclosed housing interior cavity and defining an enclosed liner interior cavity for housing fluid therein (C2 L27-42).

    PNG
    media_image2.png
    347
    636
    media_image2.png
    Greyscale

	Grant, however, discloses the use of studs for engaging holes in the liner rather than grommets located in a plurality of openings in the housing sidewall. Also, while Grant discloses a plurality of attachment points formed at a rear of the sidewall it does not disclose that one fastener location is located on each of the opposing sides and the front wall as well. 

	It would have been obvious to one of ordinary skill in the art to provide additional attachment points for the liner at the front and opposing sides, as taught by Tribble-DuBose, to better secure the liner in place.
	Kovacevich teaches a portable container (100) for receiving a flexible liner, the container comprising a bottom wall and a sidewall (102) forming an enclosed interior. The sidewall comprising a plurality of enclosed sidewall apertures (104) around the perimeter of the container (Para. 0115). A grommet (10) is disposed within each of the enclosed sidewall apertures (Fig. 9). The grommets are retained by the sidewall and have a plurality of independently flexible flange members (14) defining a plurality of tightly spaced flange member slits (18), the plurality of independently flexible flange members operably configured to independently flex within the enclosed sidewall apertures. The grommets configured to selectively removably couple a flexible liner to/within the container.  
	It would have been obvious to one of ordinary skill in the art to utilize grommets in the sidewall of the bedpan, as taught by Kovacevich, since they are recognized equivalent fasteners in the art which do not require precise alignment of the liner during installation or the formation of fastening holes in the liner which could tear. 

	Regarding claim 2, the enclosed sidewall apertures as taught by Grant in view of Kovacevich are in fluid communication with the enclosed housing interior cavity. 


	Regarding claims 4-6, Grant in view of Kovacevich teaches a bedpan with a plurality of enclosed sidewall apertures that open into the interior cavity for fastening a liner as previously discussed. Kovacevich further teaches the placement of such apertures on opposing sidewalls which face each other (Fig. 7) and teaches that additional apertures can be provided at additional locations as desired (Para. 0115). It would have been obvious to one of ordinary skill in the art to include opposing apertures around the perimeter of the sidewall including the front, rear and sides to provide a more secure connection between the liner and the housing.

	Regarding claim 7, the plurality of independently flexible flange members, as taught by Kovacevich, are operably configured to independently flex in a direction away from the main housing interior cavity (Para. 0110-0113).
	Regarding claim 8, Kovacevich teaches that the grommets are made of a deformable polymeric material (plastic or rubber-like material - Para. 0119) and are selectively coupled to and retained by the sidewall (Para. 0119).
	Regarding claim 9, Grant states that the liner is made of a polymer-based material (C2L20-21) and contours an inner surface of the sidewall when installed (C2L31-35).
	Regarding claim 11, Grant states the provision of attachment points (14/20) which are symmetrical with respect to a longitudinal midplane and Kovacevich teaches the symmetrical provision of attachment grommets (Fig. 7) and teaches that the provision of additional grommets .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Kovacevich and Tribble-DuBose as applied to claim 1 above, and further in view of US 2005/0177934 (Host).
	Regarding claim 10, Grant in view of Kovacevich teaches a bedpan assembly comprising a terminal upper edge but doesn’t teach the inclusion of a discontinuous recess spanning in a direction toward the bottom wall.
	Host teaches a bedpan assembly comprising a housing (10) having a terminal upper edge (12) with a discontinuous recess (14) spanning in a direction toward a bottom wall (20) and “spatially coupled to” (opening to/in communication with) an enclosed housing interior cavity (interior of the bedpan/36).
	It would have been obvious to one of ordinary skill in the art to provide a recess in the terminal upper edge of the bedpan housing, as taught by Host, to provide a location at which a user can better grip the bedpan or locate a tie/drawstring of a liner.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Kovacevich, Tribble-DuBose and Host.
	Regarding claims 12-13, Grant discloses a bedpan assembly with liner attachments comprising:


    PNG
    media_image1.png
    353
    521
    media_image1.png
    Greyscale

	a flexible liner (Fig. 3) selectively coupled to the bedpan housing through a retained configuration, the liner having a liner bottom surface (21) and a liner sidewall, the liner bottom surface and liner sidewall disposed within the enclosed housing interior cavity and defining an enclosed liner interior cavity for housing fluid therein (C2 L27-42), the liner is disposed within the enclosed housing interior cavity.

    PNG
    media_image2.png
    347
    636
    media_image2.png
    Greyscale

	Grant, however, discloses the use of studs for engaging holes in the liner rather than grommets located in a plurality of openings in the housing sidewall. Grant also does not disclose dimensions of the bedpan housing and while Grant discloses a plurality of attachment points formed at a rear of the sidewall it does not disclose that one fastener location is located on each of the opposing sides and the front wall as well. 
	Tribble-DuBose teaches a portable toilet assembly comprising a housing (12) forming an interior enclosure (16) surrounded by an inner wall surface (20b/22b) on which a plurality of fastening/attachment points (18/48) for securing a flexible liner (62) are formed at the front, rear and both opposing sides (Fig. 2).
	It would have been obvious to one of ordinary skill in the art to provide additional attachment points for the liner at the front and opposing sides, as taught by Tribble-DuBose, to better secure the liner in place.
	Kovacevich teaches a portable container (100) for receiving a flexible liner, the container comprising a bottom wall and a sidewall (102) forming an enclosed interior. The sidewall comprising a plurality of enclosed sidewall apertures (104) around the perimeter of the container (Para. 0115). A grommet (10) is disposed within each of the enclosed sidewall apertures (Fig. 9), 
	It would have been obvious to one of ordinary skill in the art to utilize grommets in the sidewall of the bedpan, as taught by Kovacevich, since they are recognized equivalent fasteners in the art which do not require precise alignment of the liner during installation or the formation of fastening holes in the liner which could tear.
	Host teaches a bedpan housing (10) comprising a sidewall (34) having a maximum height of 5 inches (Para. 0030).
	It would have been obvious to one of ordinary skill in the art to restrict the height of the bedpan to less than 8 inches, as taught by Host, to permit the bedpan to properly/comfortably fit underneath of a user during use.
	
	Regarding claim 14, Grant states the provision of attachment points (14/20) which are symmetrical with respect to a longitudinal midplane and Kovacevich teaches the symmetrical provision of attachment grommets (Fig. 7) and teaches that the provision of additional grommets at additional locations (Para. 0115). As such the teaching of Grant in view of Kovacevich, Tribble-DuBose and Host results in a bedpan with a plurality of grommets disposed on the sidewall of the bedpan housing in a symmetrical configuration with respect to a longitudinal midplane spanning longitudinally through a centroid defined by the bedpan housing.



	Regarding claim 16, Grant in view of Kovacevich, Tribble-DuBose and Host teaches a bedpan with a plurality of enclosed sidewall apertures for fastening a liner as previously discussed. Grant specifically depicts the inclusion of fastener locations at the rear side of the bedpan sidewall (Fig. 2).

	Regarding claim 17, the enclosed sidewall apertures as taught by Grant in view of Kovacevich, Tribble-DuBose and Host are located on the sidewall around the housing interior cavity and open into the cavity.

	Regarding claim 18, Grant in view of Kovacevich, Tribble-DuBose and Host teaches a bedpan with a plurality of enclosed sidewall apertures that open into the interior cavity for fastening a liner as previously discussed. Kovacevich further teaches the placement of such apertures on opposing sidewalls which face each other (Fig. 7) and teaches that additional apertures can be provided at additional locations as desired (Para. 0115). It would have been obvious to one of ordinary skill in the art to include opposing apertures around the perimeter of the sidewall including the front, rear and sides to provide a more secure connection between the liner and the housing.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754